DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 


Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Feller (US 1,912,439), hereinafter Feller, in view of Chanet (US 2013/0209649 A1), hereinafter Chanet.

Claims are directed to a container, which can be a can, bottle, or keg adapted to hold a pressurized liquid beverage product, the container comprising: a sidewall connected to a base at one end and a top at the opposite end, the base sidewall and top defining a single internal chamber, the single internal chamber adapted to hold the pressurized liquid beverage comprising a base liquid and a gum, and be agitated; a one-way valve adapted to allow a gas to enter the internal chamber but not exit; and wherein the pressurized liquid mixture is adapted to be saturated with a volume of gas and the container is adapted to be pressurized at a pressure ranging from approximately 20 pounds per square inch, abbreviated as psi, to approximately 60 psi.
The base liquid includes milk, coffee, fruit juice, or mixtures thereof. Or specially a a mixture of milk and coffee, or chocolateas per claims 2-4.

The beverage in the container includes a gum, acacia gum, guar gum, locust bean gum, carrageenan, pectin, xanthan gum, or mixtures thereof and a gas specifically nitrous oxide
Prior art to Feller teaches a method of making a pressurized liquid beverage, a container (10) including a one-way valve (13; see page 3, lines 19-31) with a liquid mixture (milk or flavored milk is described on page 3, lines 19-26 and 32-39) contained in the container including a base liquid and one or more additive (additives are describes on page 3, lines 19-26), container is sealed (page 3, lines 26-27) the container introducing a volume of gas (such as "carbon dioxide" described on page 3, lines 32-39; or alternatively a noble gas, as described on page 4, lines 88-91) through the one-way valve after sealing the container (so that pressure can build up - page 3, lines 26-31 describe the pressure magnitude) whereby when the container is opened, the liquid mixture increases in volume and separating into liquid phase and a drinkable foam phase (page 3, lines 117-124 which describes "ideal milk beverage of a real champagne character" and that is of "efferevescent and of frothy consistency").
Feller does not teach that the additive in the liquid mixture is "a gum" (as recited in claim 1), wherein (as recited in claims) "the gum includes acacia gum, guar gum, locust bean gum, carrageenan, pectin, xanthan gum, or mix1ures thereof'. Chanel teaches a dairy beverage with foam (para 1) further teaching that it is known to add gum such as locust bean gum to the beverage as a stabilizer (para 28). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Feller so that the additive in the liquid mixture is "a gum" (as recited in claims), wherein the gum may be locust bean gum. The ordinary artisan would have been motivated to modify Feller for at least the purpose of adding a well-known stabilizer to the dairy drink.
Feller teaches that the base liquid includes milk (milk or flavored milk is described on page 3, lines 19-26 and 32-39).

Feller teaches substantially the claimed package/ containerbut does not teach that the base liquid includes a mixture of milk "and coffee" (as recited in claims  the base liquid "further includes chocolate". Chanet teaches a dairy beverage with foam (para 1) further teaching that beverages that are milk based are known to have flavors such as coffee or chocolate (para 28, last two sentences). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Feller so that the base liquid includes a mixture of milk "and coffee" (as recited in claims ), the base liquid "further includes chocolate". The ordinary artisan would have been motivated to modify Feller for at least the purpose of producing a drink that imparts nutrition of milk but also has a coffee and/or chocolate flavor that is a popular flavor with consumers.


Regarding claims 9-10, Feller teaches substantially the claimed method but does not teach that the pressure inside the container is "at least approximately 20 pounds per square inch (psi)" (as recited in claims), the pressure inside the can is between approximately 20 psi and approximately 60 psi". However, Feller teaches that a pressure of 60 psi in the sealed container is suitable when using a gas that 75 psi to promote rapid dissolution of gas in the liquid as desired (page 3, lines 26-31 and 55-68). Further, Feller teaches that the pressure at which the sealed container is pressurized is a results effective variable that depends at least on size of the container (page 4, lines 27-40). Given that pressure at which the sealed container is pressurized is a known results effective variable and its dependence on the size of the sealed container is also known (i.e. smaller the sealed container, smaller the pressure applied - as explained above), varying the pressure at which the sealed container is pressurized including steps like agitating the container, would not be cause for undue experimentation. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05.
Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 

Regarding claims 7, Feller teaches the container may be a can (page 4, lines 27-36).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Feller, Chanet, as applied to claims 1-5 and 7, and further in view of Finley (US 2014/0234514 A1), hereinafter Finley.

Regarding claim 7, Feller teaches substantially the claimed method including that the volume of gas may include any suitable gas including inert or soluble gases (page 4, lines 88-91), but does not teach that the volume of gas includes "nitrous oxide". Finley teaches foamy beverages further teaching that it is known in the art that such a beverage can include nitrous oxide (para 2-3). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Feller so that the volume of gas includes 'nitrous oxide". The ordinary artisan would have been motivated to modify Feller for at least the purpose of using a gas which is desirable because of its solubility in lipids making it very suitable for creating foaming products that are milk based (para 4, 1st sentence of Finley).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTI CHAWLA/Primary Examiner, Art Unit 1791